 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0024-TLN
12                                Plaintiff,            STIPULATION AND ORDER
                                                        TO CONTINUE STATUS CONFERENCE
13                          v.
                                                        Date:     January 16, 2020
14   ISAIAH BURKS, and                                  Time:     9:30 a.m.
     JOSHUA MARKANSON,                                  Judge:    Hon. Troy L. Nunley
15
                                 Defendants.
16

17

18          The United States of America, through its undersigned counsel, and defendants Isaiah Burks and

19 Joshua Markanson, through their counsel of record, stipulate that the status conference currently set for

20 January 16, 2020, be continued to March 19, 2020, at 9:30 a.m.

21          In March 2018, Mr. Markanson was arraigned on the nine-count Superseding Indictment. (ECF
22 Nos. 15, 21, 22.) Mr. Burks was arraigned separately, in May 2018. (ECF Nos. 37.) The government

23 has produced discovery to defense counsel that includes 139 pages of written materials and roughly 130

24 photos, as well as fifteen compact disks containing dozens of audio and video files.

25          In late June 2019, the government made available for physical inspection all of the firearms and
26 magazines purchased as part of this investigation. The parties are now scheduling a time in the coming

27 weeks for defense counsel to inspect the remaining physical evidence collected in this case.

28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           1
      CONFERENCE
 1          Based on the foregoing, defendants Burks and Markanson (through counsel) stipulate that the

 2 status conference set for January 16, 2020, be continued to March 19, 2020, at 9:300 a.m. The parties

 3 further agree that time under the Speedy Trial Act should be excluded from the date the parties

 4 stipulated, to and including March 19, 2020, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable

 5 time to prepare], and General Order 479 [Local Code T4], based on continuity of counsel and defense

 6 preparation.

 7          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 8 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 9 The parties also agree that the ends of justice served by the Court granting the requested continuance

10 outweigh the best interests of the public and the defendants in a speedy trial.

11                                                       Respectfully submitted,

12 Dated: January 14, 2020                               _/s/ Timothy H. Delgado___________
                                                         TIMOTHY H. DELGADO
13
                                                         Assistant United States Attorney
14                                                       Attorney for Plaintiff United States

15 Dated: January 14, 2020                               _/s/ THD for Philip Cozens_________
16                                                       PHILIP COZENS
                                                         Law Office of Philip Cozens
17                                                       Attorney for Defendant Isaiah Burks

18
     Dated: January 14, 2020                             _/s/ THD for Etan Zaitsu___________
19                                                       ETAN ZAITSU
                                                         Zaitsu Law
20                                                       Attorney for Defendant Joshua Markanson

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE STATUS           2
      CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including March 19,

 9 2020, shall be excluded from computation of time within which the trial in this case must begin under

10 the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General

11 Order 479 [Local Code T4]. It is further ordered that the January 16, 2020 status conference be continued

12 until March 19, 2020, at 9:30 a.m.

13

14 Dated: January 14, 2020

15

16                                                                  Troy L. Nunley
                                                                    United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
      CONFERENCE
